DETAILED ACTION

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, while it is known to one having ordinary skill in the art to have a concave portion extending from a lower surface to a vertical side surface portion in a light transmissive member (as is taught by Kong US 2019/0288168 [cited in previous Office Action]), the prior art does not necessarily teach, suggest or motivate one having ordinary skill in the art to have an upper surface parallel with a lower surface, where a concave portion extends from the lower surface to a vertical side portion to define a side surface which is contiguous with an upper surface and where a light reflecting members surrounds and is in contact with an entirety of the side surface, along with the other limitations of claim 1.
Regarding claim 15, while it is known to have an adhesive material spaced apart from a light transmissive member (as is taught by Sato US 2016/0093777 [cited in previous Office Action]), the prior art does not necessarily teach, suggest or motivate one having ordinary skill in the art to have the shape of the light transmissive member as recited in claim 15 where an adhesive member is spaced from the light transmissive member as the notch formed by the indented lower portion is generally used in the art to enhance adhesion between the light transmissive member and a lower structure by allowing the adhesive to crawl up the side of the lower portion while leaving the upper portion unmodified, along with the other limitations of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891